Exhibit 10.1

Summary of Compensatory Plans and Arrangements Adopted February 8, 2006

On February 8, 2006, the Compensation Committee of the Board of Directors of
Juniper Networks, Inc. (the “Company”) met and (i) adopted the Company’s 2006
Bonus Incentive Plan for Executive Officers (the “Plan”); (ii) approved a
restricted stock unit program for Executive Officers; and (iii) approved certain
bonus payments to 2005 executive officers under the 2005 executive officer bonus
plan.

(i) 2006 Executive Officer Bonus Plan. The participants in the Plan are divided
into two categories as follows:

     
Corporate Participants
  Title
 
   
 
   
Scott Kriens
  Chairman and CEO
 
   
Robert R.B. Dykes
  Chief Financial Officer and Executive Vice President, Business Operations
 
   
Edward Minshull
  Executive Vice President, Field Operations
 
   
Pradeep Sindhu
  Vice Chairman and Chief Technology Officer
 
   
Business Team Participants
  Title
 
   
 
   
Kim Perdikou
  Vice President and Acting General Manager, Infrastructure Products Group
 
   
Robert Sturgeon
  Executive Vice President and General Manager, Security Products Group

The payment of bonuses under the Plan for corporate participants is based on
performance against six month Company revenue and non-GAAP operating income
targets. The payment of bonuses under the Plan for business team participants is
based on performance against six month Company revenue targets and business team
revenue and contribution margin targets. Corporate participant bonuses are based
100% on overall Company performance. Business team participant bonuses are based
50% on overall Company performance and 50% on the performance of their
respective business team. Payments under the plan are calculated and paid after
each six month measurement period.

The target bonus of Mr. Kriens is 150% of base salary. The target bonus for each
other participant is 100% of base salary.

For each of the participants, a specified minimum achievement against all target
metrics is required for any payment of bonuses. Overachievement of the target
metrics can result in payment of bonuses in excess of the target bonus (up to a
maximum of 200% of target bonus).

The final bonus for each participant, calculated as described above, is subject
to adjustment based upon the company’s revenue performance compared to industry
peers and individually set performance goals.

(ii) Restricted Stock Unit Program. The Compensation Committee approved a
restricted stock performance program pursuant to which Executive Officers will
be awarded a number of restricted stock units based on the achievement of
earnings per share objectives for 2006. Depending on the performance against the
objectives, participants could be granted restricted stock units for as much as
150% of the target number of restricted stock units or as few as 25% of the
target number of restricted stock units. Once the restricted stock units are
granted they will vest over a multiple year period following the grant date. The
target number of restricted stock units for the executive officers is as
follows: 100,000 for Mr. Kriens; 50,000 for Mr. Minshull; 33,000 for each of
Mr. Dykes, Mr. Sindhu and Mr. Sturgeon; and 25,000 for Ms. Perdikou.

iii) 2005 Bonus Payments. The Compensation Committee also authorized payments to
2005 executive officers under the Company’s 2005 executive officer bonus plan as
follows:

                 
Executive Officer
  Title
  Total 2005 Bonus Payment

Scott Kriens
  Chairman and CEO
  $ 733,875  
Robert R.B. Dykes
  Chief Financial Officer and
  $ 420,000  
 
  Executive Vice President
       
 
  Business Operations
       
James A. Dolce
  Executive Vice President,
  $ 312,000  
 
  Field Operations
       
Pradeep Sindhu
  Vice Chairman and Chief
  $ 222,750  
 
  Technical Officer
       
Robert Sturgeon
  Executive Vice President
  $ 94,417  
 
  and General Manager,
       
 
  Security Products Group
       

